DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 4,954,960).
Lo et al. discloses a driving method for one or more piezoelectric crystals (28; 30; col. 2, lines 13-17) having respective resonant modes, the method comprising generating one or more drive signals having respective frequencies (col. 2, lines 65-68; col. 10, lines 62-65); driving the one or more piezoelectric crystals with the respective one or more drive signals (28; 30; col. 2, lines 5-7; col. 10, lines 58-62); measuring one or more respective temperatures of the one or more piezoelectric crystals as the one or more piezoelectric crystals vibrate (col. 7, lines 30-38; col. 21, lines 2-14); and adaptively adjusting the one or more frequencies of the one or more drive signals based on the one or more measured temperatures (col. 7, lines 39-47; col. 20, line 66 to col. 21, line 14). 
With respect to claim 6, Lo et al. discloses wherein the one or more piezoelectric crystals (28; 30) are configured to vibrate in one or more respective resonant modes having one or more respective resonant frequencies (col. 20, lines 59-65), and wherein adaptively adjusting the one or more frequencies comprises compensating for temperature-induced vibrations in the one or more resonant frequencies of the one or more piezoelectric crystals (col. 3, lines 17-23; col. 7, lines 1-46; col. 20, line 66 to col. 21, line 14).
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to disclose or render obvious the claimed combination of subject matter of a phacoemulsification device comprising a needle; one or more piezoelectric crystals that are configured to vibrate the needle; and particularly, one or more thermocouples that are thermally coupled directly to the respective piezoelectric crystals and are configured to measure respective temperatures of the one or more piezoelectric crystals as the crystals vibrate, and to output indications of the respective measured temperatures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gatzke (US 5,158,087) discloses a temperature sensor in thermal proximity to a piezoelectric crystal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793